Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/31/2022 is acknowledged.  Applicant stated in the response that the election is without traverse, but then provided arguments as to why the inventions are not mutually exclusive, arguing that the biadhesive gel is “an additional feature in combination with the saw-tooth lateral edge (24), as described originally at page 9, lines 15-18 of the original description”.  This is not found persuasive because it can be found reading Applicant’s specification that the biadhesive gel is for use on a different surface than the surface intended for the saw-tooth lateral edge.  Applicant’s specification states that saw-tooth elements 22 is for use on “open agglomerate surfaces, such as asphalt” (page 8 line 23 through page 9 line 4), and states that the saw-tooth elements bite into the asphalt.  Saw-tooth lateral edge 24, also having saw-tooth characteristics, clearly have been designed to bite into an open agglomerate surface such as asphalt.  On the other hand, the specification and original claim 26 disclose that the biadhesive gel is for use on “continuous smooth surfaces, such as marble” and the like.  Clearly, one of ordinary skill in the art would not consider marble and the like to be an open agglomerate surface such as asphalt, and one of ordinary skill in the art would not use a saw-tooth edge on a smooth surface such as marble because the saw-tooth edge would not be able to bite into a smooth marble surface, unlike with asphalt.
One of ordinary skill in the art would understand that these two features, the saw-tooth lateral edge and the biadhesive gel, were designed to be used on completely different surfaces, and therefore are not usable together.
Applicant argues on page 2 of the arguments that the feature of hidden props as claimed in claim 28 is an “additional feature” in combination with the saw-tooth lateral edge (21) (Examiner notes that element 21 is not the same as element 24 as claimed in claim 1), and that “Figure 26 shows how the hidden props would operate in the event of contact with the barrier structure where the props would engage the ground without tilting of the barrier structure.”  Applicant’s argument confirms that the hidden props as claimed in claim 28 is mutually exclusive from the orthogonal saw-tooth lateral edge (24) as claimed in claim 1.  There is no disclosure in the drawings or specification that the orthogonal saw-tooth lateral edge (24) is to be used with the hidden props, and in fact, as acknowledged by Applicant, the hidden props would engage the ground without tilting of the barrier structure; so there is no reason to use the orthogonal saw-toothed lateral edge (24) that relies on the barrier structure tilting to be functional.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 26-28 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shell (2) containing a frame (3) that surrounds a tank (4)” as claimed in claim 16 must be shown or the feature(s) canceled from the claim(s).  Looking at Figure 2, the shell (2), the frame (3), and the tank (4) all appear to be the same element, so it is unclear how the shell can contain the frame, and how the frame can surround the tank.  It is unclear whether the elements in Applicant’s figures are even denoted correctly.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-20 and 23-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 16 recites “a shell (20) containing a frame (3) that surrounds a tank (4)”.  Looking at Figure 2, the shell (2), the frame (3), and the tank (4) all appear to be the same element, so it is unclear how the shell can contain the frame, and how the frame can surround the tank.  It is unclear whether the elements in Applicant’s figures are even denoted correctly.  Claims 17-20 and 23-25 are rejected through their dependency.

The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites “T-couplings (13)”.  However, looking at coupling element 13 as shown in Figures 8 and 9, there is a middle rod in between several plates.  It looks more like an I-coupling, not a T.  It is not clear what is required of this coupling.
In claim 23, Applicant deleted “etc” but as written, it is unclear what exactly is required of this claim.  For purposes of examination, it will be assumed that Applicant intended “…shelters, or bike racks.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roubaud, FR 2710229 A1 in view of Whitford, US 2010/0290833 A1.
Regarding claim 16, Roubard teaches a kinetic energy absorbing barrier structure (Figures 1-4; page 11 lines 431-441 of translation) comprising:
a shell (3) containing a frame (4) that surrounds a tank (2);
said tank being configured to contain a volume of water (page 6 lines 207-208 of translation) and comprising one or more compartments adapted to contain soil (page 7 line 270 of translation) for plants (page 16 lines 644-645); and
said shell and said frame being deformable (shell can have a coating of the rubber type (page 11 lines 438-439 of translation); frame is made of metal (page 9 lines 336-338 of translation) which is deformable) and capable of stopping a vehicle.
While Roubaud fails to disclose a plurality of weights being connected to said frame, the Examiner takes Official Notice that providing weights to serve as ballast is old and well-known in the barrier art.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Roubard’s barrier to include a plurality of weights being connected to said frame to make the barrier structure heavier to minimize movement based on obvious design choice.
While the resulting combination fails to disclose a saw-toothed lateral edge that extends along a lower outer perimeter of a base of the shell, and further comprising an orthogonal saw-toothed lateral edge on a side of the shell arranged opposite to a side on which possible impact of a vehicle is expected, Whitford teaches a defense barrier and discloses a saw-toothed lateral edge (4; Figures 1 and 7) that extends along a lower outer perimeter of a base and an orthogonal saw-toothed lateral edge (12+15l Figure 1) arranged opposite to a side on which possible impact of a vehicle is expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barrier of the resulting combination to have a saw-toothed lateral edge that extends along a lower outer perimeter of a base of the shell and an orthogonal saw-toothed lateral edge arranged opposite to a side on which possible impact of a vehicle is expected in view of Whitford’s disclosure to prevent unwanted intrusions by vehicles.  The resulting combination yields the saw-toothed lateral edge being adapted to puncture the tyres of a vehicle that hits said structure and said orthogonal saw-toothed lateral edge being adapted to bite into the ground if an impact of the vehicle causes the structure to tilt.
Regarding claim 17, while the resulting combination fails to explicitly disclose that the tank has at least one filler plug and one or more discharge plugs for respectively introducing and discharging water, the Examiner takes Official Notice that providing plugs for water ingress and egress for a tank is old and well-known.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barrier of the resulting combination to have at least one filler plug and one or more discharge plugs for respectively introducing and discharging water to prevent debris or trash from entering the tank and to keep the water in the tank until it is desired for the water to be discharged.
Regarding claim 18, while the resulting combination fails to explicitly disclose deformable rubber supports connected to said shell, the Examiner takes Official Notice that providing rubber supports is old and well-known to prevent slippage.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barrier of the resulting combination to have rubber supports connected to the bottom of said shell to prevent slippage based on obvious design choice.  Rubber is inherently deformable.
	Regarding claim 23, the resulting combination includes the limitation of the claim since Roubaud further discloses auxiliary functional elements such as seats (page 5 lines 171-172 of translation).
	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roubaud in view of Whitford as applied to claim 16, further in view of Yodock, III et al., US 2007/0206990 A1.
	Regarding claim 19, while the resulting combination fails to disclose quick-connection elements, Yodock teaches a barrier that can be connected end-to-end to form a barrier wall and discloses quick-connection elements (48) adapted to mutually rigidly connect at least two barriers together.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to include quick-connection elements adapted to mutually rigidly connect one or more of said structures in view of Yodock’s disclosure to be able to create a barrier wall.
	Regarding claim 20, Yodock further discloses that the quick-connection elements (48) comprising T-couplings (see 112(b) rejection above) are inserted in guides (46) made in a wall of the barrier and are capable of engaging a connection element provided with shaped slots.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to have the quick-connection elements comprise T-couplings inserted in guides made in a wall of said shell and capable of engaging a connection element provided with shaped slots in view of Yodock’s disclosure as an alternate way to create a barrier wall.
	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roubaud in view of Whitford as applied to claim 16, further in view of Antoniazzi, FR 3 077 829.
	Regarding claim 24, while the resulting combination fails to disclose mechanical anchoring elements connected to a lower support surface of said structure, Antoniazzi teaches a barrier and disclose mechanical anchoring elements (3; Figures 1-4) connected to a lower support surface of the barrier.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to have mechanical anchoring elements connected to a lower support surface of said structure in view of Antoniazzi’s disclosure to be able to be able to better grip the underlying surface to minimize movement of the barrier structure.
	Regarding claim 25, the resulting combination includes the mechanical anchoring elements (Antoniazzi’s 3) comprising saw-toothed elements fastened to a bottom of said shell.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  KR 20110116641 A is cited for teaching a hollow barrier structure filled with water, having water inlets and outlets, having an internal frame, and having compartments to receive soil and plants.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671